[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
"There is a split of authority among the Superior Courts as to the amount of specificity required to plead a cause of action for statutory recklessness under General Statutes § 14-295. This court agrees with those decisions that impose the more lenient standard which only requires an allegation that the defendant violated one or more of the motor vehicle statutes enumerated in § 14-295."1 Weinberg v. Bogacki, Superior Court, judicial district of Stamford-Norwalk at Stamford, Docket No. 154426 (June 27, 1997, D'Andrea, J.).
The plaintiffs, in count two of the complaint, allege that the defendant Sabilia violated several of the statutes enumerated in General Statutes § 14-295. The second count of the complaint, therefore, is legally sufficient to maintain a cause of action sounding in statutory recklessness. The motion to strike count two of the complaint is denied.
So Ordered.
D'ANDREA, J.